DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 24 is objected to because of the following informalities: 
The claim recites “intending” it appears the term should be “intended”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
Claims 21, 33 and 40:
“receiving, at a computing device, a message from a user interface of a messaging application prior to the message being sent by a sender, the message identifying an intended recipient and comprising content….
causing display, via the computing device, in the user interface in association with the message, information being provided to the sender prior to the message being sent identifying the set of likely actions of the intended recipient of the message.”
Claims 22 and 34: 
“receiving, at the computing device, after causing the display, input from the user interface identifying an action taken by the sender in connection with the message.”

Claims 24 and 35: 
“the input identifying an action of sending the message to the intending recipient of the message.”
Claim 25:
“the message identifies multiple intended recipients, the set of likely actions of the intended recipient being determined for each of the multiple intended recipients, and the display comprising information identifying the set of likely actions of each of the multiple recipients.”
Claim 26:
“the input identifying an action of sending the message to a subset of the multiple intending recipients of the message.”
Claim 32 
“the input identifying an action of sending the message to a subset of the multiple intending recipients of the message.”
 must be shown or the features canceled from the claims).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 33 and 40 recite 
“receiving, at a computing device, a message from a user interface of a messaging application prior to the message being sent by a sender, the message identifying an intended recipient and comprising content….
causing display, via the computing device, in the user interface in association with the message, information being provided to the sender prior to the message being sent identifying the set of likely actions of the intended recipient of the message.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations. Upon consideration of paragraphs 0020 and 0078, the specification, at best, discloses potential future uses of the disclosed analysis in an advertising context. However, the specification is silent on how such an application is achieved. 
Claims 22-31, and 32-39 fails to cure the deficiencies of claims 21 and 33 and are rejected under the same rationale. 
Claims 22 and 34: 
“receiving, at the computing device, after causing the display, input from the user interface identifying an action taken by the sender in connection with the message.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations. The specification fails to adequately disclose the “displaying” limitation. Further, the specification fails to discloses temporal related limitations that occur after said displaying. 
Claims 24 and 35: 
“the input identifying an action of sending the message to the intending recipient of the message.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations.
Claim 25:
“the message identifies multiple intended recipients, the set of likely actions of the intended recipient being determined for each of the multiple intended recipients, and the display comprising information identifying the set of likely actions of each of the multiple recipients.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations. The disclosure fails to disclose a message contain multiple recipients and applying analysis to each of the intended recipients. 
Claim 26:
“the input identifying an action of sending the message to a subset of the multiple intending recipients of the message.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations.
Claims 29 and 36:
“the classifier further takes into account activities the sender has taken on other messages.”
	The specification fails to disclose an algorithm or steps to perform the recited limitations. Specifically, the specification fails to support tracking and analyzing the actions of a sender of a message to determine the likely actions of a potential recipient. 

Claim 32 
“the input identifying an action of sending the message to a subset of the multiple intending recipients of the message.”
The specification fails to disclose an algorithm or steps to perform the recited limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 -40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 33 and 40 recite 
“receiving, at a computing device, a message from a user interface of a messaging application prior to the message being sent by a sender, the message identifying an intended recipient and comprising content”
The claim limitation asserts a message is received prior to the message being sent by a sender. However, a message is inherently sent by a sender (i.e. origin computing device, user interface, client, etc. ) in order for the message to be received at the claimed computing device. It appears that the user interface transmits the message to the computing device and, therefore is a sender. Thus, the contradictory limitations render claims 21, 33 and 40 indefinite.  
Claims 22-31, and 32-39 fails to cure the deficiencies of claims 21 and 33 and are rejected under the same rationale. 

Conclusion
Related Prior art:
	Agrawal et al. U.S. Patent Application Publication 10,769,677- discloses determining ad selection based on likelihood of engagement.
	Datar U.S. Patent Application Publication 2015/0324849- discloses determining features of messages to select advertisements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459        

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459